DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
As directed by the amendment received on February 24, 2022, claims 1-9 have been amended.  Accordingly, claims 1-9 are currently pending in this application.
Response to Amendment
The amendments filed with the written response received on February 24, 2022, have been considered and an action on the merits follows.  Any objections and rejections previously put forth in the Office Action dated November 22, 2021, are hereby withdrawn unless specifically noted below.
Patent Attorney or Agent
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.
Drawings
The drawings are objected to because Figs. 2A, 2B, 3A, 3B, 4B, and 6B includes boxes around reference characters such as the reference character “6” in Fig. 2A.  The boxes should be removed leaving only the number and the lead line (i.e., the arrow pointing to the structure).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification – Abstract
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it is greater than 150 words in length.  Correction is required.  See MPEP § 608.01(b).
Specification – Disclosure
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
“wherein the hook portions are only positioned on the chest portion, the left should portion, and the right should portion of the shirt, and the loop portions are only positioned behind should flaps and a chest flap of the bib” as recited in claim 5.  Although Applicant’s drawings appear to be in agreement with the above statements, the drawings cannot be relied upon for prohibiting positioning of hook and/or loop portions at other locations (i.e., through the included limitation of “only”).  
“absorbent materials such as polyester, terrycloth, fleece, and cotton to prevent leakage through one-size fits all bib on to the shirt” as recited in claim 7.
“a solid color bib with an abstract shirt, or pairing an abstract shirt with the same design abstract bib” as recited in claim 8.
If supported by Applicant’s original disclosure, the claim language should be added to the specification via amendment.  That said, no new matter may be added that was not originally disclosed.
Claim Objections
Claim 1 is objected to because of the following informalities:
At line 1, based on Applicant’s disclosed invention, it is suggested that “A one-size fits all bib and shirt system” instead read “A shirt and one-size fits all bib system” to clearly indicate that the bib is one-size fits all, not the shirt;
At line 3, “at a an chest portion” should instead read “at a chest portion”;
At line 3, “left shoulder portion” should read “a left shoulder portion”;
At line 4, “with fasteners” should instead read “via fasteners”; and
At line 5, “where in” should read “wherein”.
Claims 2-9 are objected to because in all claims, the preamble of “The bib and shirt system of claim 1” (or with reference back to claim 8 with respect to claim 9) should be made to agree with the preamble introduced in claim 1.  As previously discussed above, it is suggested that the preamble instead read “A shirt and one-size fits all bib system of claim 1”.
Claim 2 is further objected to because of the following informalities:
At line 4, “where in” should read “wherein”;
At line 4, it is suggested that the limitation “wherein the fasteners are hook and loop fasteners” be removed as the limitation was previously recited in claim 1 from which claim 2 depends; and
At line 8, “the one-size fits all bib” should instead read “the bib”.
Claim 3 is further objected to because of the following informalities:
At line 2, “with only a strip of a of loop portions” should read “with only a strip of loop portions”;
At line 3, “the one-size fits all bib” should instead read “the bib”; and
At line 4, it is suggested that “along a shoulder region” instead read “along a shoulder region of the wearer” or, alternatively, “along a shoulder region of the shirt” depending on the intent of the limitation.
Claim 4 is further objected to because of the following informalities:
At lines 1-2, it is suggested that the limitation “wherein the fasteners are hook and loop fasteners” be removed as the limitation was previously recited in claim 1 from which claim 4 depends; and
At line 2, “where in” should read “wherein”; and
At lines 2-3, “the hook and loop fasteners are positionable on the chest portion” should instead read “the hook and loop fasteners are positioned on the chest portion”.
Claim 5 is further objected to because at lines 1-2, it is suggested that the limitation “wherein the fasteners are hook and loop fasteners” be removed as the limitation was previously recited in claim 1 from which claim 5 depends
Claim 6 is further objected to because of the following informalities:
At lines 1-2, it is suggested that the limitation “wherein the fasteners are hook and loop fasteners” be removed as the limitation was previously recited in claim 1 from which claim 6 depends; and
At line 2, “the one-size fits all bib” should read “the bib”.
Claim 7 is further objected to because of the following informalities:
At lines 1-2, “the one-size fits all bib” should read “the bib”; and
At line 2, “will be made” should read “is made”.
Claim 9 is objected to because of the following informalities:
At line 2, “will come” should read “includes”; and
At line 2, “two or more one size-fits all bibs” should read “two or more bibs”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 7-9, as best can be understood, is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 5 recites the limitation “the loop portions are only positioned behind shoulder flaps and a chest flap of the bib” at lines 3-4.  Although there appears to be support for the loop portions being positioned only behind the shoulder flaps, Applicant’s disclosure does not further support the loop portions also being only behind the chest flap of the bib.  In order to overcome this rejection, the new subject matter should be removed from the claim.  In one example of correction, it is suggested that the limiting word “only” be removed from the claim.
Claim 7 recites the limitation “[the bib is] made of absorbent materials such as polyester, terrycloth, fleece, and cotton to prevent leakage through one-size fits all bib on to the shirt” at lines 2-5.  The words “absorb”, “absorbent”, or any of the recited materials do not appear in Applicant’s original disclosure and, therefore, constitute new matter.
Claim 8 recites the limitation “by pairing an abstract color bib with a solid color shirt, pairing a solid color bib with an abstract shirt, or pairing an abstract shirt with the same design abstract bib” at lines 3-5.  The word “abstract” does not appear in Applicant’s original disclosure.  Applicant’s disclosure only appears to support patterns of “stripes, polka dots, and chevrons”.  Furthermore, Applicant’s original disclosure does not support the aforementioned pairings.
Claim 8 further generally recites “a solid color” at lines 3-4.  That said, Applicant’s original disclosure does not support any color, but instead only specifically recites the solid color black as well as colors red, white, and blue.
Claim 9 is similarly rejected for being dependent on a rejected claim.
The new matter should be removed from the claims.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “Although any fastener with male and female parts can be used […]” at the end of the claim.  A claim should only be one, complete sentence.  It is unclear how the second sentence further limits the structure of the preceding sentence and if it is meant to be included as part of claim 1.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  It is suggested that the second sentence be removed from the claim, as it does not appear to further limit the structure of the claim.  For the purposes of examination, the limitation will be interpreted as best can be understood when applying prior art.
Claim 3 recites the limitation “wherein the bib is made with shorter shoulder flaps” at lines 1-2.  It is unclear to what other structure the length of the should flaps is being compared relative to in order to be described as shorter.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  For the purposes of examination, the limitation will be interpreted as best can be understood when applying prior art.
Claim 3 further recites the limitation “on a back side” at line 3.  It is unclear to which back side of which structure (e.g., the bib, the should flaps, the shirt) is being referenced.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  If meant to refer to the back side of the shoulder flaps, it is suggested that the limitation instead read “on a back side of the shoulder flaps”.  For the purposes of examination, the limitation will be interpreted as best can be understood when applying prior art.
Claim 3 further recites the limitation “adjust in an up and down movement in relation to the shirt along the shoulder region” at lines 3-4.  It is unclear what is meant by an up and down movement.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  It is suggested that the limitation instead read “adjust vertically along the loop portions in a shoulder region of the shirt”.  For the purposes of examination, the limitation will be interpreted as best can be understood when applying prior art.
Claim 7 further recites the limitation “[the bib is] made of absorbent materials such as polyester, terrycloth, fleece, and cotton to prevent leakage through one-size fits all bib on the shirt” at lines 3-5.  The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  For the purposes of examination, the limitation will be interpreted as requiring an absorbent material that is capable of preventing leakage through the bib on to the shirt.
Claim 8 further recites the limitation “the garments” at line 3.  There is improper antecedent basis for this term in the claim.  It is unclear if “the garments” are meant to refer back to one or more of the bib, the shirt, or some other newly introduced garment structure.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  For the purposes of examination, the limitation will be interpreted as best can be understood when applying prior art.
Claim 8 further recites the limitation “an abstract color bib”, “an abstract shirt”, and “an abstract bib” at lines 3-4.  It is unclear what is meant by the term “abstract” or how a color may be abstract.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  For the purposes of examination, the limitation will be interpreted as best can be understood when applying prior art. 
Claim 9 further recites the limitation “wherein the system will come with two or more one-size fits all bibs and a garment” at line 2.  It is unclear if “a garment” is meant to refer back to the bib, the shirt, or some other newly introduced garment structure.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  For the purposes of examination, the limitation will be interpreted as best can be understood when applying prior art.
Claim 2 and 4-6 are similarly rejected for being dependent on a rejected claim.
An effort have been made to identify all indefinite language with the pending claims.  However, Examiner notes the above listing of 35 U.S.C. § 112 rejections may not be conclusive and Applicant is required to review every claim for compliance to 35 U.S.C. § 112(b) so as to facilitate a clear understanding of the claimed invention and proper application of the prior art.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 6, as best can be understood, are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 4 recites hook and loop fasteners that are positionable at various locations on bib and shirt system which were previously established in claim 1 from which claim 4 depends.  Therefore, claim 4 does not further limit the subject matter of claim 1.
Claim 6 recites hook and loop fasteners and associated functional language which were previously established in claim 1 from which claim 6 depends.  Therefore, claim 6 does not further limit the subject matter of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, and 6-8, as best can be understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 6,216,269 to Smith et al. (hereinafter, “Smith”).
Regarding claim 1, Smith teaches a one-size fits all bib and shirt system (See Smith, Figs. 1-3; Abstract) comprising a bib and a shirt that are configured to attach to one another at a an chest portion, left shoulder portion, and a right shoulder portion of the shirt with fasteners (See Smith Figs. 1-2; bib portion (24) is configured to attach to shirt garment portion (12) at least at three areas including two shoulder portions and an upper chest portion of the garment via fasteners (20, 32)), wherein the fasteners are hook and loop fasteners having hook portions and loop portions (the bib and garment portions are attached to one another via corresponding hook and pile fasteners and sections (20, 32); See Smith, Col. 2, lines 40-48), where in the bib is adjustable in relation to the shirt. Although any fastener with male and female parts can be used for this design, hook and loop portions allow for smoother up and down adjustments (the bib is capable of being adjusted in positioned with respect to the shirt via hook and pile fasteners).
Regarding claim 4, Smith teaches wherein the fasteners are hook and loop fasteners, where in the hook and loop fasteners are positionable on the chest portion, the left shoulder portion, and the right shoulder portion of the shirt (See Smith Figs. 1-2; bib portion (24) is configured to attach to shirt garment portion (12) at least at three areas including left and right shoulder portions and an upper chest portion of the garment via hook and pile fasteners).
Regarding claim 6, Smith teaches wherein the fasteners are hook and loop fasteners configured for attaching the one-size fits all bib and the shirt (corresponding hook and pile fasteners and sections (20, 32) attach the bib and shirt).
Regarding claim 7, Smith teaches wherein the one-size fits all adjustable bib will be made of absorbent materials such as polyester, terrycloth, fleece, and cotton to prevent leakage through one-size fits all bib on to the shirt (bib includes absorbent top layer (28) that is capable of preventing leakage through the bib onto the shirt; See Smith, Col. 2, lines 42-48).
Regarding claim 8, Smith teaches wherein the one-size fits all adjustable bibs will be made to coordinate with the garments by pairing an abstract color bib with solid color shirt, pairing a solid color bib with an abstract shirt, or pairing an abstract shirt with the same design abstract bib (See Smith, Figs. 1-2; paired bib and garment portions have coordinated design, i.e., a matching abstract image of a bear on each).
Claims 1, 4, and 6, as best can be understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US20070192923 to Bahm et al. (hereinafter, “Bahm”).
Regarding claim 1, Bahm teaches a one-size fits all bib and shirt system (See Bahm, Fig. 11; Abstract) comprising a bib and a shirt that are configured to attach to one another at a an chest portion, left shoulder portion, and a right shoulder portion of the shirt with fasteners (See Bahm, Fig. 11; bib (1200) is configured to attach to shirt garment (300A) at chest and shoulder portions of the garment via fasteners), wherein the fasteners are hook and loop fasteners having hook portions and loop portions, where in the bib is adjustable in relation to the shirt. Although any fastener with male and female parts can be used for this design, hook and loop portions allow for smoother up and down adjustments (Bahm discloses a fastener at each of the shoulder portions and the chest portion of the bib and garment for attaching the bib and garment together; Bahm further discloses that the fasteners may include hook and loop fasteners; See Bahm, [0055]).
Regarding claim 4, Bahm teaches wherein the fasteners are hook and loop fasteners, where in the hook and loop fasteners are positionable on the chest portion, the left shoulder portion, and the right shoulder portion of the shirt (See Bahm, Fig. 11; fasteners, which may be hook and loop fasteners, are positioned on at least each shoulder and an upper chest of the garment and bib).
Regarding claim 6, Bahm teaches wherein the fasteners are hook and loop fasteners configured for attaching the one-size fits all bib and the shirt (the bib and garment portions are attached to one another via corresponding fasteners which may be hook and loop fasteners; See Bahm, [0055]).
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 5, as best can be understood, are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Smith as applied to claim 1 above.
Regarding claim 2, Smith appears to teach wherein the fasteners are hook and loop fasteners, where in the hook portions are strips positioned horizontally on a back shoulder region of the shirt and horizontally in a chest region of the shirt (See Smith, Fig. 1; hook and pile fastener sections (20) are strips extending at least somewhat in a horizontal direction on a back shoulder and chest regions of the shirt), wherein the loop portions are strips positioned vertically on a back side of shoulder flaps of the bib and horizontally on a backside of the chest region of the bib (See Smith, Fig. 2; hook and pile fastener sections (32) are strips extending at least somewhat in a vertical direction on a back side of the shoulder flaps and at least someone in a horizontal direction on a back side of the chest region of the bib), and wherein the one-size fits all bib is adjustably positionable on the shirt (the hook and pile fasteners are repositionable thereby making the bib adjustable).
That said, although Smith discloses the use of hook and loop fasteners for attaching the bib and garment, Smith does not explicitly teach that the hook portions and loop portions are positioned on the shirt and bib, respectively, and it cannot be determined from Smith’s disclosure alone whether the hook portions and loop portions are positioned on the shirt and bib, respectively. 
However, it would have at least been obvious for one of ordinary skill in the art at the time of filing of the invention to try positioning the hook portions on the shirt and the loop portions on the bib, as there are a finite number possible solutions to the design need for the placement of hook or loop portions of a hook and loop fastener on one of either the bib or the garment, respectively, each of said solutions resulting in predictable results (i.e., corresponding positioning of the fastener portions allowing for attachment of the bib and garment).  What is more, it has been held that a mere reversal of the essential working parts of a device (i.e., hooks and loops) involves only routine skill in the art. See MPEP 2144.04(VI)(A).
Regarding claim 3, Smith appears to teach wherein the bib is made with shorter shoulder flaps (See Smith, Figs. 2-3; bib includes shoulder flaps that stop along a shoulder region of the shirt when attached to the shirt; the bib of Smith is considered to have “shorter shoulder flaps” in the same way as described by Applicant) with only a strip of a of loop portions positioned vertically on a back side which allows the one-size fits all bib to adjust in an up and down movement in relation to the shirt along a shoulder region (See Smith, Fig. 2; hook and pile fastener sections (32) are strips extending at least somewhat in a vertical direction on a back side of the shoulder flaps of the bib; the hook and pile fasteners are repositionable thereby making the bib adjustable in a vertical direction).
That said, although Smith discloses the use of hook and loop fasteners for attaching the bib and garment, Smith does not explicitly teach that the loop portions of the hook and loop attachments/fasteners are positioned on the bib as opposed to the garment, and it cannot be determined from Smith’s disclosure alone whether the loop portions are positioned on the bib.
However, it would have at least been obvious for one of ordinary skill in the art at the time of filing of the invention to try positioning the hook portions on the shirt and the loop portions on the bib, as there are a finite number possible solutions to the design need for the placement of hook or loop portions of a hook and loop fastener on one of either the bib or the garment, respectively, each of said solutions resulting in predictable results (i.e., corresponding positioning of the fastener portions allowing for attachment of the bib and garment).  What is more, it has been held that a mere reversal of the essential working parts of a device (i.e., hooks and loops) involves only routine skill in the art. See MPEP 2144.04(VI)(A).
Regarding claim 5, Smith appears to teach wherein fasteners are hook and loop fasteners, and wherein the hook portions are only positioned on the chest portion, the left shoulder portion, and the right shoulder portion of the shirt, and the loop portions are only positioned behind shoulder flaps and a chest flap of the bib (See Smith, Figs. 1-2; corresponding hook and pile fasteners (20) and sections (32) are positioned only on shoulder and chest sections of the garment and behind shoulder and chest flaps of the bib, respectively).
That said, although Smith discloses the use of hook and loop fasteners for attaching the bib and garment at the recited locations, Smith does not explicitly teach that the hook portions are positioned on the garment and the loop portions are positioned on the bib, and it cannot be determined from Smith’s disclosure alone whether the hooks are positioned on the garment and loops are positioned on the bib.
However, it would have at least been obvious for one of ordinary skill in the art at the time of filing of the invention to try positioning the loop portions on the bib and the hook portions on the garment, as there are a finite number possible solutions to the design need for the placement of hook or loop portions of a hook and loop fastener on one of either the bib or the garment, respectively, each of said solutions resulting in predictable results (i.e., corresponding positioning of the fastener portions allowing for attachment of the bib and garment).  What is more, it has been held that a mere reversal of the essential working parts of a device (i.e., hooks and loops) involves only routine skill in the art. See MPEP 2144.04(VI)(A).
Claims 2-3 and 5, as best can be understood, are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bahm as applied to claim 1 above.
Regarding claim 2, Bahm appears to teach wherein the fasteners are hook and loop fasteners, where in the hook portions are strips positioned horizontally on a back shoulder region of the shirt and horizontally in a chest region of the shirt (See Bahm, Fig. 11; the hook and loop fasteners would be strips extending at least somewhat in a horizontal direction on back shoulder and chest regions of the shirt), wherein the loop portions are strips positioned vertically on a back side of shoulder flaps of the bib and horizontally on a backside of the chest region of the bib (See Bahm, Fig. 11; the hook and loop fasteners would be strips extending at least somewhat in a vertical direction on a back side of the shoulder flaps and at least someone in a horizontal direction on a back side of the chest region of the bib), and wherein the one-size fits all bib is adjustably positionable on the shirt (the hook and loop fasteners are repositionable thereby making the bib adjustable).
That said, although Bahm discloses the use of hook and loop fasteners for attaching the bib and garment, Bahm does not explicitly teach that the hook portions and loop portions are positioned on the shirt and bib, respectively, and it cannot be determined from Bahm’s disclosure alone whether the hook portions and loop portions are positioned on the shirt and bib, respectively. 
However, it would have at least been obvious for one of ordinary skill in the art at the time of filing of the invention to try positioning the hook portions on the shirt and the loop portions on the bib, as there are a finite number possible solutions to the design need for the placement of hook or loop portions of a hook and loop fastener on one of either the bib or the garment, respectively, each of said solutions resulting in predictable results (i.e., corresponding positioning of the fastener portions allowing for attachment of the bib and garment).  What is more, it has been held that a mere reversal of the essential working parts of a device (i.e., hooks and loops) involves only routine skill in the art. See MPEP 2144.04(VI)(A).
Regarding claim 3, Bahm appears to teach wherein the bib is made with shorter shoulder flaps (See Bahm, Fig. 11; bib includes shoulder flaps that stop along a shoulder region of the garment when attached to the garment; the bib of Bahm is considered to have “shorter shoulder flaps” in the same way as described by Applicant) with only a strip of a of loop portions positioned vertically on a back side which allows the one-size fits all bib to adjust in an up and down movement in relation to the shirt along a shoulder region (See Bahm, Fig. 11; the hook and loop fasteners would be strips extending at least somewhat in a vertical direction on a back side of the shoulder flaps; the hook and pile fasteners are repositionable thereby making the bib adjustable in a vertical direction; the hook and loop fasteners are repositionable thereby making the bib adjustable).
That said, although Bahm discloses the use of hook and loop fasteners for attaching the bib and garment, Bahm does not explicitly teach that the loop portions of the hook and loop fasteners are positioned on the bib as opposed to the garment, and it cannot be determined from Bahm’s disclosure alone whether the loop portions are positioned on the bib.
However, it would have at least been obvious for one of ordinary skill in the art at the time of filing of the invention to try positioning the hook portions on the shirt and the loop portions on the bib, as there are a finite number possible solutions to the design need for the placement of hook or loop portions of a hook and loop fastener on one of either the bib or the garment, respectively, each of said solutions resulting in predictable results (i.e., corresponding positioning of the fastener portions allowing for attachment of the bib and garment).  What is more, it has been held that a mere reversal of the essential working parts of a device (i.e., hooks and loops) involves only routine skill in the art. See MPEP 2144.04(VI)(A).
Regarding claim 5, Bahm appears to teach wherein fasteners are hook and loop fasteners, and wherein the hook portions are only positioned on the chest portion, the left shoulder portion, and the right shoulder portion of the shirt, and the loop portions are only positioned behind shoulder flaps and a chest flap of the bib (See Bahm, Fig. 11; corresponding hook and loop fasteners would be positioned only on shoulder and chest sections of the garment and behind shoulder and chest flaps of the bib, respectively).
That said, although Bahm discloses the use of hook and loop fasteners for attaching the bib and garment at the recited locations, Bahm does not explicitly teach that the hook portions are positioned on the garment and the loop portions are positioned on the bib, and it cannot be determined from Bahm’s disclosure alone whether the hooks are positioned on the garment and loops are positioned on the bib.
However, it would have at least been obvious for one of ordinary skill in the art at the time of filing of the invention to try positioning the loop portions on the bib and the hook portions on the garment, as there are a finite number possible solutions to the design need for the placement of hook or loop portions of a hook and loop fastener on one of either the bib or the garment, respectively, each of said solutions resulting in predictable results (i.e., corresponding positioning of the fastener portions allowing for attachment of the bib and garment).  What is more, it has been held that a mere reversal of the essential working parts of a device (i.e., hooks and loops) involves only routine skill in the art. See MPEP 2144.04(VI)(A).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7, as best can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Bahm as applied to claim 1 above, and further in view of Smith.
Regarding claim 7, Bahm does not teach wherein the one-size fits all adjustable bib will be made of absorbent materials such as polyester, terrycloth, fleece, and cotton to prevent leakage through one-size fits all bib on to the shirt.
However, Smith, in a related attachable bib and garment art, is directed to a combination garment bib system that includes a bib having an absorbent layer backed by a fluid impermeable layer (See Smith, Figs. 1-3; Abstract).  Specifically, Smith teaches wherein the one-size fits all adjustable bib will be made of absorbent materials such as polyester, terrycloth, fleece, and cotton to prevent leakage through one-size fits all bib on to the shirt (bib includes absorbent top layer (28) that is capable of preventing leakage through the bib onto the shirt; See Smith, Col. 2, lines 42-48).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the bib of Bahm to include the absorbent top layer disclosed by Smith.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to modify the bib of Bahm to include the absorbent top layer disclosed by Smith in order to provide protection from fluid to the wearer underneath (See Smith, Col. 1, lines 22-32).
Claim 9, as best can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Smith as applied to claims 1 and 8 above, and further in view of Bahm.
Regarding claim 9, Smith does not teach wherein the system will come with two or more one-size fits all bibs and a garment.
However, Bahm, in a related attachable bib and garment art, is directed to a set of clothing comprising a garment with a bib that is attachable to the garment via fasteners such as hook and loop fasteners (See Bahm, Fig. 11; Abstract; [0055]).  More specifically, Bahm teaches that wherein the system will come with two or more one-size fits all bibs and a garment (Bahm teaches that the bibs and garments may be sold in sets having matching designs and sizes; See Bahm, [0048]).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to provide sets of the matching bibs and garments of Smith as disclosed by Bahm.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to provide sets of the matching bibs and garments of Smith as disclosed by Bahm in order to retain matching designs of bibs and garments as they individually become soiled and require replacement (See Bahm, [0003], [0048], [0061]).
Response to Arguments
Applicant has not provided any arguments with respect to the previous grounds of rejection put forth in the Office Action dated November 22, 2021.  That said, Applicant’s amendments necessitated the new grounds of rejection discussed above.  In future correspondence, Applicant should submit arguments under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  US 2016/0113332 to Wilkes is directed to a disposable bib having an absorbent layer that includes terrycloth.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MARCHEWKA whose telephone number is (571) 272-4038. The examiner can normally be reached M-F: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON T OSTRUP can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MARCHEWKA/Examiner, Art Unit 3732

/JAMESON D COLLIER/Primary Examiner, Art Unit 3732